Exhibit 10.W
JOHNSON CONTROLS, INC.
ANNUAL INCENTIVE PERFORMANCE PLAN
ARTICLE 1.
PURPOSE AND DURATION
          Section 1.1. Purpose. The purpose of the Johnson Controls, Inc. Annual
Incentive Performance Plan is to motivate key employees of the Company and its
Affiliates who have the prime responsibility for the operations of the Company
and its Affiliates to achieve performance objectives measured on an annual
basis, which is intended to result in increased value to the shareholders of the
Company.
          Section 1.2. Duration. The Plan was originally effective October 1,
2005. The Plan is amended and restated effective as of January 1, 2008. The Plan
will remain in effect until terminated pursuant to Article 11.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
          Section 2.1. Definitions. Wherever used in the Plan, the following
terms shall have the meanings set forth below and, when the meaning is intended,
the initial letter of the word is capitalized:
          (a) “Administrator” means, with respect to executive officers of the
Company, the Committee, and with respect to all other key employees, the Chief
Executive Officer of the Company.
          (b) “Affiliate” has the meaning ascribed to such term in Rule 12b-2
promulgated under the Exchange Act, or any successor rule or regulation thereto.
          (c) “Annual Performance Award” means an opportunity granted to a
Participant to receive a payment of cash based in whole or part on the extent to
which one or more Performance Goals for one or more Performance Measures are
achieved for the Performance Period, subject to the conditions described in the
Plan and that the Administrator otherwise imposes.
          (d) “Base Salary” of a Participant means the annual rate of base pay
in effect for such Participant as of the last day of the Performance Period (or
such other date as the Administrator may specify by action taken at the time of
grant of an Annual Performance Award).
          (e) “Board” means the Board of Directors of the Company.
          (f) “Beneficiary” means the person or persons entitled to receive any
amounts due to a Participant in the event of the Participant’s death as provided
in Article 8.
          (g) “Cause” means: (1) if the Participant is subject to an employment
agreement that contains a definition of “cause”, such definition, or
(2) otherwise, any of the

 



--------------------------------------------------------------------------------



 



following as determined by the Administrator: (A) violation of the provisions of
any employment agreement, non-competition agreement, confidentiality agreement,
or similar agreement with the Company or an Affiliate, or the Company’s or an
Affiliate’s code of ethics, as then in effect, (B) conduct rising to the level
of gross negligence or willful misconduct in the course of employment with the
Company or an Affiliate, (C) commission of an act of dishonesty or disloyalty
involving the Company or an Affiliate, (D) violation of any federal, state or
local law in connection with the Participant’s employment, or (E) breach of any
fiduciary duty to the Company or an Affiliate.
          (h) “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a particular provision of the Code shall be deemed to include any
successor provision thereto.
          (i) “Company” means Johnson Controls, Inc., a Wisconsin corporation,
and any successor thereto as provided in Article 14.
          (j) “Committee” means the Compensation Committee of the Board, which
shall consist of not less than two (2) members of the Board each of whom is a
“non-employee director” as defined in Securities and Exchange Commission
Rule 16b-3(b)(3), or as such term may be defined in any successor regulation
under Section 16 of the Securities Exchange Act of 1934, as amended. In
addition, each member of the Committee shall be an outside director within the
meaning of Code Section 162(m).
          (k) “Exchange Act” means the Securities Exchange Act of 1934, as
amended. Any reference to a particular provision of the Exchange Act shall be
deemed to include any successor provision thereto.
          (l) “Excluded Items” means any gains or losses from the sale of assets
outside the ordinary course of business, any gains or losses from discontinued
operations, any extraordinary gains or losses, the effects of accounting
changes, any unusual, nonrecurring, transition, one-time or similar items or
charges, the diluted impact of goodwill on acquisitions, and any other items
specified by the Administrator; provided that, for Annual Performance Awards
intended to qualify as performance-based compensation under Code Section 162(m),
the Administrator shall specify the Excluded Items in writing at the time the
Annual Performance Award is made unless, after application of the Excluded
Items, the amount payable under the Annual Performance Award is reduced.
          (m) “Inimical Conduct” means any act or omission that is inimical to
the best interests of the Company or any Affiliate, as determined by the
Administrator in its sole discretion, including but not limited to:
(1) violation of any employment, noncompete, confidentiality or other agreement
in effect with the Company or any Affiliate, (2) taking any steps or doing
anything which would damage or negatively reflect on the reputation of the
Company or an Affiliate, or (3) failure to comply with applicable laws relating
to trade secrets, confidential information or unfair competition.
          (n) “Participant” means a key employee of the Company or an Affiliate
who has been selected by the Administrator to participate in the Plan.

2



--------------------------------------------------------------------------------



 



          (o) “Performance Measures” means the following categories (in all
cases after taking into account any Excluded Items, as applicable), including in
each case any measure based on such category:

  (1)   Basic earnings per common share for the Company on a consolidated basis.
    (2)   Diluted earnings per common share for the Company on a consolidated
basis.     (3)   Total shareholder return.     (4)   Net sales.     (5)   Cost
of sales.     (6)   Gross profit.     (7)   Selling, general and administrative
expenses.     (8)   Operating income.     (9)   Income before interest and/or
the provision for income taxes.     (10)   Net income.     (11)   Accounts
receivables.     (12)   Inventories.     (13)   Return on equity.     (14)  
Return on assets.     (15)   Return on capital.     (16)   Economic value added,
or other measure of profitability that considers the cost of capital employed.  
  (17)   Net cash provided by operating activities.     (18)   Net increase
(decrease) in cash and cash equivalents.     (19)   Customer satisfaction.    
(20)   Market share.     (21)   Product quality.

3



--------------------------------------------------------------------------------



 



          The Performance Measures described in items (4) through (21) may be
measured (A) for the Company on a consolidated basis, (B) for any one or more
Affiliates or divisions of the Company and/or (C) for any other business unit or
units of the Company or an Affiliate as defined by the Administrator at the time
of selection.
          In addition, with respect to Annual Performance Awards that are not
intended to comply with Code section 162(m), the Administrator may designate
other categories, including categories involving individual performance and
subjective targets, not listed above.
          (p) “Performance Goal” means the level(s) of performance for a
Performance Measure that must be attained in order for a payment to be made
under an Annual Performance Award, and/or to determine the amount of such
payment based on the Performance Scale.
          (q) “Performance Period” means a period of one fiscal year or less of
the Company or an Affiliate as selected by the Administrator.
          (r) “Performance Scale” means, with respect to a Performance Measure,
a scale from which the level of achievement may be calculated for any given
level of actual performance for such Performance Measure. The Performance Scale
may be a linear function, a step function, a combination of the two, or any
other manner of measurement as determined by the Administrator.
          (s) “Plan” means the arrangement described herein, as from time to
time amended and in effect.
          (t) “Retirement” means termination of employment from the Company and
its Affiliates (without Cause) on or after attainment of age fifty-five
(55) with at least ten (10) years of vesting service or age sixty-five (65) with
at least five (5) years of vesting service (such vesting service to be
determined within the meaning of the Johnson Controls Pension Plan or such other
plan or methodology prescribed by the Administrator).
          (u) “Total and Permanent Disability” means the Participant’s inability
to perform the material duties of his or her occupation as a result of a
medically-determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a period of
at least twelve (12) months, as determined by the Administrator. The Participant
will be required to submit such medical evidence or to undergo a medical
examination by a doctor selected by the Administrator as the Administrator
determines is necessary in order to make a determination hereunder.
          Section 2.2. Gender and Number. Except where otherwise indicated by
the context, any masculine term used herein includes the feminine, the plural
includes the singular, and the singular the plural.
          Section 2.3. Severability. In the event any provision of the Plan is
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the said illegal or invalid provision had not been included.

4



--------------------------------------------------------------------------------



 



ARTICLE 3.
ELIGIBILITY
          Section 3.1. Selection of Participants. The Administrator shall select
the key employees of the Company or an Affiliate for participation in the Plan.
No employee shall have any right to receive an Annual Performance Award in any
year even if an Annual Performance Award has been previously granted in prior
years. In general, it is expected that the Administrator will determine which
key employees are to receive an Annual Performance Award prior to, or within the
first ninety (90) days of, the first day of the applicable Performance Period.
          Section 3.2. Termination of Approval. Until the earlier of the end of
a Performance Period or a Participant’s termination of employment, the
Administrator may at any time withdraw its approval for a Participant’s
participation in the Plan. In the event of the Administrator’s withdrawal of
approval, the employee concerned shall cease to be a Participant as of the date
selected by the Administrator, the employee’s Annual Performance Awards shall be
cancelled, and the employee shall not be entitled to any payment under those
Annual Performance Awards unless the Administrator determines otherwise. If
payment is approved by the Administrator notwithstanding the withdrawal of
approval, the payment shall be made in accordance with Section 5.2, subject to
Section 5.3, after the end of the Performance Period, and the payment amount
shall equal the award amount calculated under Section 5.1, reduced in such
manner or by such amount (if at all) as determined in the sole discretion of the
Administrator. A Participant shall be notified of the Administrator’s withdrawal
of its approval for the Participant’s participation in the Plan as soon as
practicable following such action.
          Section 3.3. Transfers In, Out and Between Eligible Positions.
          (a) Notwithstanding Section 3.1, if a key employee is hired or
promoted into a position that is eligible for an Annual Performance Award, the
Administrator may (1) select such key employee as a Participant at any time
during the course of a Performance Period, (2) take action resulting in a key
employee’s receipt of an additional Annual Performance Award, where, with
respect to a particular Performance Period already in progress, the key employee
is currently a Participant in the Plan and already has an Annual Performance
Award for that Performance Period, or (3) change the Performance Goals,
Performance Measures, Performance Scale or potential award amount under an
Annual Performance Award that is already in effect; provided that the
Administrator may not apply the discretion described in clause (3) with regard
to any Annual Performance Award that is intended to qualify as performance-based
compensation under Code Section 162(m). The Administrator may, but is not
required to, prorate the amount that would have otherwise been payable to the
Participant under such Annual Performance Award had the Participant been
employed during the entire Performance Period to reflect the Participant’s
actual period of employment during the Performance Period.
          (b) If a Participant is demoted during a Performance Period, the
Administrator may decrease the potential award amount of any Annual Performance
Award the Participant may be eligible to receive, or revise the Performance
Goals, Performance Measures or Performance Scale applicable to the Participant
(provided that any such revision as applied to an individual who is a covered
employee under Code Section 162(m) may result only in a reduction of the amount
that would have otherwise been payable absent such revision), as the
Administrator

5



--------------------------------------------------------------------------------



 



determines is necessary to reflect the Participant’s demotion, or the
Administrator may withdraw its approval for the Participant’s participation in
the Plan in accordance with Section 3.2.
          (c) If a Participant is transferred from employment by the Company to
the employment of an Affiliate, or vice versa, the Administrator may revise the
Participant’s Annual Performance Award to reflect the transfer, including but
not limited to, changing the potential award amount, Performance Measures,
Performance Goals and Performance Scale applicable to the Participant (provided
that any such revision as applied to an individual who is a covered employee
under Code Section 162(m) may result only in a reduction of the amount that
would have otherwise been payable absent such revision).
          Section 3.4. Termination of Employment.
          (a) Except as otherwise provided under the terms of an employment or
severance agreement between a Participant and the Company, no Participant shall
earn an incentive award for a Performance Period unless the Participant is
employed by the Company or an Affiliate (or is on an approved leave of absence)
on the last day of such Performance Period, unless the Participant’s employment
was terminated during the year as a result of Retirement, Total and Permanent
Disability or death at a time when the Participant could not have been
terminated for Cause, or unless payment is approved by the Administrator after
considering the cause of the Participant’s termination. If payment is approved
by the Administrator, the payment shall be made in accordance with Section 5.2,
subject to Section 5.3, after the end of the Performance Period, and the payment
amount shall equal the award amount calculated under Section 5.1, reduced in
such manner or by such amount (if at all) as determined in the sole discretion
of the Administrator.
          (b) If a Participant’s employment is terminated as a result of death,
Total and Permanent Disability or Retirement, at a time when the Participant
could not have been terminated for Cause, then unless otherwise determined by
the Administrator, the Participant (or the Participant’s Beneficiary or estate
in the event of his or her death) shall be entitled to receive an amount equal
to the product of (x) the award amount calculated under Section 5.1 and (y) a
fraction, the numerator of which is the number of the Participant’s whole
calendar months of employment during the Performance Period for such award and
the denominator of which is the number of calendar months in the Performance
Period for such award. Payment shall be made in accordance with Section 5.2,
subject to Section 5.3.
ARTICLE 4.
CONTINGENT ANNUAL PERFORMANCE AWARDS
          The Administrator shall determine, at the time an Annual Performance
Award is granted, the Performance Period, the Performance Measure(s), the
Performance Goal(s) for such Performance Measure, the Performance Scale (which
may vary for different Performance Measures), and the amount payable to the
Participant if and to the extent the Performance Goals are met (as measured
under the Performance Scale). The amount payable to a Participant for meeting
the Performance Goal(s) may be designated as a flat dollar amount or as a
percentage of the Participant’s Base Salary, or may be determined by any other
means specified by the Administrator at the time the Annual Performance Award is
granted.

6



--------------------------------------------------------------------------------



 



ARTICLE 5.
PAYMENT
          Section 5.1. Evaluating Performance and Computing Awards.
          (a) As soon as practicable following the close of a Performance
Period, the Administrator shall determine and certify whether and to what extent
the Performance Goals and other material terms of the Annual Performance Award
for that Performance Period were satisfied, and shall determine whether any
discretionary adjustments under Subsection (b) shall be made. Based on such
certification, the Administrator (or its delegate) shall determine the award
amount payable to a Participant under the Annual Performance Award for that
Performance Period, provided that the maximum award amount for any Participant
shall be, with respect to any and all Annual Performance Awards of such
Participant with Performance Periods covering (or ending within) the same fiscal
year of the Company, no more than six million dollars ($6,000,000).
          (b) The Administrator may adjust each Participant’s potential award
amount under any Annual Performance Award, based upon overall individual
performance and attainment of goals, as follows:

  (1)   With respect to Participants who are subject to Code Section 162(m), the
amount of the Annual Performance Award may be reduced by as much as twenty
percent (20%); and     (2)   With respect to all other Participants, based upon
the recommendation of the Participant’s supervisor and approval by the Chief
Executive Officer of the Company, the amount of the Annual Performance Award may
be increased by up to a maximum of twenty percent (20%) or reduced by a maximum
of twenty percent (20%).

          Section 5.2. Timing and Form of Payment. When the payment due to the
Participant has been determined, unless otherwise deferred pursuant to a
Participant’s election under the Company’s deferred compensation plan, payment
shall be made in a cash lump sum by the 75th day following the close of the
Performance Period.
          Section 5.3. Inimical Conduct. Notwithstanding the foregoing, after
the end of the Performance Period for which a payment for an Annual Performance
Award has accrued, but before payment or deferral of such amount actually
occurs, if the Participant engages in Inimical Conduct, or if the Company
determines after a Participant’s termination of employment that the Participant
could have been terminated for Cause, the Annual Performance Award shall be
automatically cancelled and no payment or deferral shall be made. The
Administrator may suspend payment or deferral (without liability for interest
thereon) pending the Administrator’s determination of whether the Participant
was or should have been terminated for Cause or whether the Participant has
engaged in Inimical Conduct.

7



--------------------------------------------------------------------------------



 



ARTICLE 6.
CHANGE OF CONTROL
          Section 6.1. Acceleration of Payment. Notwithstanding any other
provision of this Plan, within thirty (30) days after a Change of Control (as
defined below), the Company shall pay each Participant, with respect to each
Annual Performance Award of the Participant, a lump sum payment in cash equal to
the product of (x) such Participant’s maximum potential award amount for the
Performance Period(s) in which the Change of Control occurs, as specified in the
Annual Performance Award and (y) a fraction, the numerator of which is the
number of days after the first day of the Performance Period on which the Change
of Control occurs and the denominator of which is the number of days in the
Performance Period. If, however, the Participant has a deferral election in
effect with respect to any amount payable under this Section 6.1, such amount
shall be deferred pursuant to such election and shall not be paid in a lump sum
as provided herein.
          Notwithstanding the foregoing, with respect to amounts payable to a
Participant (or the Participant’s Beneficiary or estate) who is entitled to a
payment hereunder because the Participant’s employment terminated as a result of
death or Disability, or payable to a Participant who has met the requirements
for Retirement (without regard to whether the Participant has terminated
employment), no payment shall be made unless the Change of Control (as defined
below) also constitutes a change of control within the meaning of Code
Section 409A.
          Section 6.2. Definition of Change of Control. A “Change of Control”
means any of the following events:
          (a) The acquisition, other than from the Company, by any individual,
entity or group of beneficial ownership (within the meaning of Rule l3d-3
promulgated under the Exchange Act), including in connection with a merger,
consolidation or reorganization, of more than either:

  (1)   Fifty percent (50%) of the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or     (2)   Thirty-five
percent (35%) of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”),

provided, however, that any acquisition by (x) the Company or any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (y) any corporation with
respect to which, following such acquisition, more than sixty percent (60%) of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the Outstanding Company Common

8



--------------------------------------------------------------------------------



 



Stock and Company Voting Securities, as the case may be, shall not constitute a
Change in Control of the Company; or
          (b) Individuals who, as of October 1, 2005, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board during any twelve (12)-month period, provided that any individual becoming
a director subsequent to October 1, 2005, whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board; or
          (c) A complete liquidation or dissolution of the Company or sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, following such sale or disposition,
more than sixty percent (60%) of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such sale or disposition in substantially the same proportion as their
ownership of the Outstanding Company Common Stock and Company Voting Securities,
as the case may be, immediately prior to such sale or disposition. For purposes
hereof, “a sale or other disposition of all or substantially all of the assets
of the Company” will not be deemed to have occurred if the sale involves assets
having a total gross fair market value of less than forty percent (40%) of the
total gross fair market value of all assets of the Company immediately prior to
the acquisition. For this purpose, “gross fair market value” means the value of
the assets without regard to any liabilities associated with such assets.
          For purposes of this Section 6.2, persons will not be considered to be
acting as a “group” solely because they purchase or own stock of the Company at
the same time, or as a result of the same public offering. However, persons will
be considered to be acting as a “group” if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in the Company and any other corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in
such corporation only with respect to the ownership in that corporation prior to
the transaction giving rise to the change and not with respect to the ownership
interest in the Company.
ARTICLE 7.
ADJUSTMENTS
          In the event of any change in the outstanding shares of Company Common
Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation or exchange of shares or other similar
corporate change, then if the Administrator shall determine, in its sole
discretion, that such change necessarily or equitably requires an adjustment in
the Performance Goals established under an Annual Performance Award, such
adjustments shall be made by the Administrator and shall be conclusive and
binding for all purposes of this Plan. No adjustment shall be made in connection
with the issuance by the Company of any

9



--------------------------------------------------------------------------------



 



warrants, rights, or options to acquire additional shares of Common Stock or of
securities convertible into Common Stock.
ARTICLE 8.
BENEFICIARY
          If permitted by the Company, a Participant may designate a Beneficiary
by filing a beneficiary designation on the form provided by the Administrator.
In such event, if the Participant dies prior to receiving any payment due
hereunder, such payment shall be made to the Participant’s Beneficiary. If,
however, the Participant has an effective deferral election in place for such
amount under the Company’s deferred compensation plan, then the amount shall be
deferred and paid in accordance with that plan. A Participant entitled to file a
beneficiary designation may change his beneficiary designation at any time,
provided that each beneficiary designation form filed with the Company shall
revoke the most recent form on file, and the last form received by the Company
while the Participant was alive shall be given effect. In the event there is no
valid beneficiary designation form on file, or in the event the Participant’s
designated Beneficiary is not alive at the time payment is to be made, or in the
event a Participant is not entitled to file a beneficiary designation, the
Participant’s estate will be deemed the Beneficiary and will be entitled to
receive payment. If a Participant designates his spouse as a beneficiary, such
beneficiary designation automatically shall become null and void on the date of
the Participant’s divorce or legal separation from such spouse; provided the
Administrator has notice of such divorce or legal separation prior to payment.
ARTICLE 9.
RIGHTS OF PARTICIPANTS
          Section 9.1. No Funding. No Participant or Beneficiary shall have any
interest in any fund or in any specific asset or assets of the Company (or any
Affiliate) by reason of any Annual Performance Award under the Plan. It is
intended that the Company has merely a contractual obligation to make payments
when due hereunder and it is not intended that the Company (or any Affiliate)
hold any funds in reserve or trust to secure payments hereunder.
          Section 9.2. No Transfer. No Participant may assign, pledge, or
encumber his interest under the Plan, or any part thereof, except that a
Participant may designate a Beneficiary as provided herein.
          Section 9.3. No Implied Rights; Employment. Nothing contained in this
Plan shall be construed to:
          (a) Give any employee or Participant any right to receive any award
other than in the sole discretion of the Administrator;
          (b) Limit in any way the right of the Company or an Affiliate to
terminate a Participant’s employment at any time; or
          (c) Be evidence of any agreement or understanding, express or implied,
that a Participant will be retained in any particular position or at any
particular rate of remuneration.

10



--------------------------------------------------------------------------------



 



ARTICLE 10.
ADMINISTRATION
          Section 10.1. General. The Plan shall be administered by the
Administrator. If at any time the Committee shall not be in existence, the Board
shall assume the Committee’s functions and each reference to the Committee
herein shall be deemed to include the Board.
          Section 10.2. Authority. In addition to the authority specifically
provided herein, the Administrator shall have full power and discretionary
authority to: (a) administer the Plan, including but not limited to the power
and authority to construe and interpret the Plan; (b) correct errors, supply
omissions or reconcile inconsistencies in the terms of the Plan or any Annual
Performance Award; (c) establish, amend or waive rules and regulations, and
appoint such agents, as it deems appropriate for the Plan’s administration; and
(d) make any other determinations, including factual determinations, and take
any other action as it determines is necessary or desirable for the Plan’s
administration.
          Section 10.3. Delegation of Authority. The Administrator may delegate
to one or more officers of the Company any or all of the authority and
responsibility of the Administrator, except that the Committee may not delegate
any authority with respect to Annual Performance Awards that are intended to
comply with Code Section 162(m). If the Administrator has made such a
delegation, then all references to the Administrator in this Plan include such
officer(s) to the extent of such delegation.
          Section 10.4. Decision Binding. The Administrator’s determinations and
decisions made pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive and binding on all persons
who have an interest in the Plan or an Annual Performance Award, and such
determinations and decisions shall not be reviewable.
          Section 10.5. Procedures of the Committee. The Committee’s
determinations must be made by not less than a majority of its members present
at the meeting (in person or otherwise) at which a quorum is present, or by
written majority consent, which sets forth the action, is signed by each member
of the Committee and filed with the minutes for proceedings of the Committee. A
majority of the entire Committee shall constitute a quorum for the transaction
of business. Service on the Committee shall constitute service as a director of
the Company so that the Committee members shall be entitled to indemnification,
limitation of liability and reimbursement of expenses with respect to their
Committee services to the same extent that they are entitled under the Company’s
By-laws and Wisconsin law for their services as directors of the Company.
ARTICLE 11.
AMENDMENT AND TERMINATION
          Section 11.1. Amendment. The Committee may modify or amend, in whole
or in part, any or all of the provisions of the Plan, and may suspend the Plan,
and the Employee Benefits Policy Committee (or any successor committee thereto)
of the Company may modify or amend the Plan for ministerial or administrative
changes or to conform the terms of the Plan to the requirements of applicable
law; provided that, any such amendment or modification shall be

11



--------------------------------------------------------------------------------



 



approved by the Company’s shareholders to the extent required by Code
Section 162(m) or other applicable law; provided, however, that no such
modification, amendment, or suspension may, without the consent of the
Participant or his or her Beneficiary in the case of the Participant’s death,
reduce the right of a Participant, or his or her Beneficiary, as the case may
be, to any payment due under the Plan except as specifically provided herein.
Notwithstanding the foregoing, the Committee may amend the provisions of
Article 6 prior to the effective date of a Change of Control.
          Section 11.2. Termination. The Committee may terminate the Plan in
accordance with the provisions of this Section 11.2. In order for the provisions
of this Section 11.2 to apply, the Committee must designate in writing that the
Plan is being terminated in accordance with this Section. Upon termination of
the Plan, the Committee may provide that all amounts accrued under the Plan to
the date of the Plan termination (as determined by the Committee in its sole
discretion) be paid in a lump sum, provided that payments to a Participant (or
the Participant’s Beneficiary or estate) who is entitled to a payment hereunder
because the Participant’s employment terminated as a result of death or
Disability prior to the date of such Plan termination, or amounts payable to a
Participant who has met the requirements for Retirement (without regard to
whether the Participant has terminated employment) as of the date of such Plan
termination may be paid upon termination of the Plan only in the following
circumstances:
          (a) The Plan is terminated within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A). In such event, the payment must be
paid no later than the latest of: (A) the last day of the calendar year in which
the Plan termination occurs, (B) the first calendar year in which the amount is
no longer subject to a substantial risk of forfeiture, or (C) the first calendar
year in which payment is administratively practicable.
          (b) The Plan is terminated at any other time, provided that such
termination does not occur proximate to a downturn in the financial health of
the Company or an Affiliate, and all other plans required to be aggregate with
this Plan under Code Section 409A are also terminated and liquidated. In such
event, the payment shall be paid no earlier than twelve (12) months (and no
later than twenty-four (24) months) after the date of termination.
Notwithstanding the foregoing, any payment that would otherwise be paid during
the twelve (12)-month period beginning on the Plan termination date pursuant to
the terms of the Plan shall be paid in accordance with such terms. In addition,
the Company or any Affiliate shall be prohibited from adopting a similar
arrangement within three (3) years following the date of the Plan’s termination
ARTICLE 12.
TAX WITHHOLDING
          The Company shall have the right to deduct from all cash payments made
hereunder (or from any other payments due a Participant) any foreign, federal,
state, or local taxes required by law to be withheld with respect to such cash
payments.

12



--------------------------------------------------------------------------------



 



ARTICLE 13.
OFFSET
          The Company shall have the right to offset from any amount payable
hereunder any amount that the Participant owes to the Company or to any
Affiliate without the consent of the Participant (or his Beneficiary, in the
event of the Participant’s death).
ARTICLE 14.
SUCCESSORS
          All obligations of the Company under the Plan with respect to Annual
Performance Awards granted hereunder shall be binding on any successor or assign
of the Company, whether the existence of such successor or assign is the result
of a direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company. The Plan shall
be binding upon and inure to the benefit of the Participants, Beneficiaries, and
their heirs, executors, administrators and legal representatives.
ARTICLE 15.
DISPUTE RESOLUTION
          Section 15.1. Governing Law. This Plan and the rights and obligations
hereunder shall be governed by and construed in accordance with the internal
laws of the State of Wisconsin (excluding any choice of law rules that may
direct the application of the laws of another jurisdiction), except as provided
in Section 15.2 hereof.
          Section 15.2. Arbitration.
          (a) Application. Notwithstanding any employee agreement in effect
between a Participant and the Company or any Affiliate employer, if a
Participant or Beneficiary (the “claimant”) brings a claim that relates to
benefits under this Plan, regardless of the basis of the claim (including but
not limited to, actions under Title VII, wrongful discharge, breach of
employment agreement, etc.), such claim shall be settled by final binding
arbitration in accordance with the rules of the American Arbitration Association
(“AAA”) and judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.
          (b) Initiation of Action. Arbitration must be initiated by serving or
mailing a written notice of the complaint to the other party. Normally, such
written notice should be provided the other party within one year (365 days)
after the day the complaining party first knew or should have known of the
events giving rise to the complaint. However, this time frame may be extended if
the applicable statute of limitation provides for a longer period of time. If
the complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:
Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue

13



--------------------------------------------------------------------------------



 



P.O. Box 591
Milwaukee, WI 53201-0591
          The notice must identify and describe the nature of all complaints
asserted and the facts upon which such complaints are based. Notice will be
deemed given according to the date of any postmark or the date of time of any
personal delivery.
          (c) Compliance with Personnel Policies. Before proceeding to
arbitration on a complaint, the claimant must initiate and participate in any
complaint resolution procedure identified in the Company’s or Affiliate’s
personnel policies. If the claimant has not initiated the complaint resolution
procedure before initiating arbitration on a complaint, the initiation of the
arbitration shall be deemed to begin the complaint resolution procedure. No
arbitration hearing shall be held on a complaint until any applicable Company or
Affiliate complaint resolution procedure has been completed.
          (d) Rules of Arbitration. All arbitration will be conducted by a
single arbitrator according to the Employment Dispute Arbitration Rules of the
AAA. The arbitrator will have authority to award any remedy or relief that a
court of competent jurisdiction could order or grant including, without
limitation, specific performance of any obligation created under policy, the
awarding of punitive damages, the issuance of any injunction, costs and
attorney’s fees to the extent permitted by law, or the imposition of sanctions
for abuse of the arbitration process. The arbitrator’s award must be rendered in
a writing that sets forth the essential findings and conclusions on which the
arbitrator’s award is based.
          (e) Representation and Costs. Each party may be represented in the
arbitration by an attorney or other representative selected by the party. The
Company or Affiliate shall be responsible for its own costs, the AAA filing fee
and all other fees, costs and expenses of the arbitrator and AAA for
administering the arbitration. The claimant shall be responsible for his
attorney’s or representative’s fees, if any. However, if any party prevails on a
statutory claim which allows the prevailing party costs and/or attorneys’ fees,
the arbitrator may award costs and reasonable attorneys’ fees as provided by
such statute.
          (f) Discovery; Location; Rules of Evidence. Discovery will be allowed
to the same extent afforded under the Federal Rules of Civil Procedure.
Arbitration will be held at a location selected by the Company. AAA rules
notwithstanding, the admissibility of evidence offered at the arbitration shall
be determined by the arbitrator who shall be the judge of its materiality and
relevance. Legal rules of evidence will not be controlling, and the standard for
admissibility of evidence will generally be whether it is the type of
information that responsible people rely upon in making important decisions.
          (g) Confidentiality. The existence, content or results of any
arbitration may not be disclosed by a party or arbitrator without the prior
written consent of both parties. Witnesses who are not a party to the
arbitration shall be excluded from the hearing except to testify.

14